            Case 7:19-cr-00449-NSR Document 119 Filed 03/29/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  3/29/2021
UNITED STATES OF AMERICA,

        -against-

BRIAN RODRIGUEZ,                                                No. 19-CR-449-02 (NSR)

                              Defendant.                                ORDER


NELSON S. ROMÁN, United States District Judge:

       A review of the docket reveals that the instant criminal action was commenced in April 2019;

Defendant Brian Rodriguez is charged by superceding indictment with six counts including two

counts of conspiring to commit robbery in violation of 18 U.S.C. § 1951, one count of committing

robbery and aiding and abetting the same in violation of 18 U.S.C. §§ 1951 and 2, and one count of

using and carrying a firearm that was brandished during and in relation to second robbery, and one

count of aiding and abetting the same; Magistrate Judge Judith C. McCarthy granted bond on May 1,

2019, and Defendant has been in compliance with the conditions of release; and a trial is scheduled to

begin on June 14, 2021, or, alternatively, June 21, 2021; and Defendant wishes to enter a guilty plea

pursuant to a negotiated plea agreement.

       In light of the ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic, Defendant’s desire

to resolve this matter without a trial as quickly as possible, and in order to comply with social

distancing protocols and the directive from the Chief Judge of the United States District Court for the

Southern District of New York to limit in-person court appearances due to the risk presented by

COVID-19, it is the Court’s determination that in order to prevent serious harm to the interest of

justice, Defendant Brian Rodriguez can and should be permitted to change his plea by video

teleconference or by telephone conference before a Magistrate Judge of this Court pursuant to the

CARES Act § 15002(b)(2)(A).
             Case 7:19-cr-00449-NSR Document 119 Filed 03/29/21 Page 2 of 2


         Accordingly, it is hereby ORDERED that the plea hearing for Defendant Brian Rodriguez be

conducted by video teleconference or by telephone conference (if video conference is unavailable)

before this Court or a Magistrate Judge at a date and time mutually convenient to the Court and all

parties concerned. The Clerk of Court is requested to terminate the motions at ECF Nos. 117 and 118.




Dated:    March 29, 2021                                 SO ORDERED:
          White Plains, New York


                                              ________________________________
                                                     NELSON S. ROMÁN
                                                   United States District Judge
